                              Case 20-10691      Doc 153     Filed 10/30/20     Page 1 of 2
Entered: October 30th, 2020
Signed: October 29th, 2020

SO ORDERED




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF MARYLAND
                                                   at Greenbelt

          In re:                                            *   Case No. 20-10691-TJC
          Zachair, Ltd.                                     *   Chapter    11
                                  Debtor                    *
           *          *       *      *    *    *    *   *     *    *    *                        *       *
                                  ORDER GRANTING MOTION FOR JUDICIAL VIEW

                   Before the court is a motion for judicial view filed by Sandy Spring Bank on October 26,

         2020 (ECF 137) requesting the court visit and view the approximately 423.45 acres owned by

         debtor Zachair, Ltd. located in Prince Georges County, MD. The debtor responded to the motion

         on October 29, 2020 (ECF 149). The value of the property is a matter in substantial dispute in

         the debtor’s motion to obtain post-petition financing, scheduled for hearing on November 5,

         2020. The Bank contends that, in light of the unique nature of the property, a judicial view of the

         property will aid in the decision-making process. See ECF 107.

                   For the reasons set forth on the record at a pre-trial conference held on October 29, 2020,

         it is, by the United States Bankruptcy Court for the District of Maryland,

                   ORDERED, that the motion for judicial view is granted (ECF 137); and it is further

                   ORDERED, that the court and the parties will visit the property on November 3, 2020, at

         2:00 p.m., or at such other time agreed upon by the parties as the court is available; and it is

         further

                                                            1
                 Case 20-10691        Doc 153     Filed 10/30/20     Page 2 of 2




       ORDERED, that the visit to the property is a walking tour, and all participants must be

appropriately masked and maintain six feet of social distance; and it is further

       ORDERED, that the visit is non-evidentiary in the sense that statements made by the

person leading the tour will not be considered as testimony at the hearing on the motion to obtain

post-petition financing.

cc:    Debtor
       Debtor’s Counsel
       Creditor – Sandy Spring Bank
       Creditor’s Counsel
       U.S. Trustee

                                        END OF ORDER




                                                 2
